Mr. President, allow me
first to congratulate you on your election to the



presidency of the General Assembly at its fifty-fourth
session. It gives me great pleasure to see the international
community honour both you and your country through your
election to this high office. I am confident that, given your
vast experience and diplomatic skills, you will be able to
steer the proceedings of the Assembly to a successful
conclusion.
I join other speakers in expressing our gratitude to
your predecessor, His Excellency Mr. Didier Opertti, for the
dedicated and effective manner in which he had guided the
work of the General Assembly at the last session.
I would also like to take this opportunity to commend
the Secretary-General for his great dedication to the
Organization and the many contributions he has made in the
service of the international community.
Malaysia would also like to join other Member States
in welcoming, most warmly, the Republics of Kiribati and
Nauru and the Kingdom of Tonga as new Members of the
United Nations. We look forward to working closely with
them, particularly on issues of common interest to the Asia-
Pacific region whence we come.
The twentieth century is coming to an end. Before we
enter the twenty-first it is useful to review the events of this
century so that we may learn from our experience and
hopefully we will know how to conduct the affairs of the
twenty-first.
This century saw the most destructive wars which
destroyed billions of dollars of property and killed millions
of people. It saw the most inhuman dictatorship in Germany
where six million Jews were tortured and killed. It
witnessed the first nuclear bombs that killed hundreds of
thousands instantly and many more due to the after-effects.
When the greatest war in human history ended, this
body, the United Nations, was founded. We thought there
would be peace as the great Powers worked together in the
United Nations. But that was not the case. Immediately the
victors divided themselves into two camps and initiated the
cold war. However, it was the threat of a hot war that kept
the war cold. Each side built huge arsenals of nuclear and
non-nuclear weapons and glared at the other across deep
chasms of misunderstanding as they threateningly fingered
their nuclear triggers.
For the colonies of European nations there was an
up side. Fear of defections to the other side forced the
two camps to relax their grips on their colonial territories.
Countries gained independence, but their survival
depended on their skills in playing the Western bloc
against the Eastern bloc.
Unfortunately this choice to defect to the other side
did not last. Suddenly the Communist side collapsed.
Lured by the apparent wealth of the Western free-market
liberal democracies, the Eastern bloc jettisoned their
authoritarian centrally planned economies and adopted the
liberal democratic free market overnight. They thought
that since they would now have a system similar to that
of the Western bloc they would get the friendship,
cooperation and help from the Western countries.
They were naive enough to think that after 70 years
of command economy and dictatorship they could
overnight switch to the free market economy under the
liberal democratic system. They soon found out that they
knew nothing about how to make the system work and
that they would get no help from the Western nations.
Instead the Western nations saw in their incompetent
floundering an opportunity to destroy the Eastern bloc, in
particular the principal flag-bearer, forever.
Even as the inability to manage a free market
resulted in galloping inflation, destruction of State
enterprises and massive unemployment, the hedge funds
and the Western financial institutions moved in to devalue
the currencies and make debt defaulters of this once
powerful enemy. Despite knowing that these people could
not manage a free market liberal democracy
at all, they were nevertheless urged and threatened into
continuing anyhow. There was no going back for the
Eastern bloc countries.
The destruction of the Eastern bloc was complete. It
could never again militarily challenge the Western liberal
democratic free marketeers. Now there would be only one
choice for the world, and no defection would be possible
for the countries of the world, big or small. With this the
liberal democratic free market capitalists saw no more
need to be gentle in spreading their systems or in
profiting from them. No one would be allowed any other
political or economic system except what was prescribed
by the sole dominant bloc. The true ugliness of Western
capitalism revealed itself, backed by the military might of
capitalism's greatest proponent.
4


For the small countries, the demise of the Eastern bloc
is a major disaster. Now they are exposed to pressures
which they cannot resist, and very quickly they learned that
the free marketeers intend to milk them dry. As for their
politics, the instability of the liberal democratic system,
which comes with a lack of understanding of its intricacies
by the leaders as well as the people, meant that they would
stay in a state of continuous turmoil, verging on anarchy.
A few countries apparently managed to grow and
prosper, but not for long. The currency manipulators and
short-term investors of the rich soon impoverished these
countries through devaluing their currencies and share
prices. Impoverished and politically unstable, they were
forced to borrow from the International Monetary Fund
(IMF). Whether by design or through sheer lack of
understanding, the economic regime imposed by the IMF
further destroyed their economies. Soon their political
freedom was also subverted, and many had to accept
political direction by the IMF, or the loans would not be
made available. For practical purposes, there was no more
independence.
So for the small independent countries of the world,
the future looks bleak. They are now being told that the
world should be borderless, that capital, goods and services
should flow freely between countries. There should be no
discriminatory taxes to protect local industries or products.
Local banks, industries and products must compete on the
same footing as imported products, and their banks and
industries must compete with foreign banks and industries
set up in their countries. No conditions must be attached to
foreign banks and businesses which want to set up
operations in their countries. They must have national status
like those given to local businesses. This way, it is said, a
level playing field will be created and competition will be
fair.
But can competition between giants and dwarfs be fair
even if the playing field is level? The giant banks,
corporations and industries from the rich countries, with
huge local markets, can afford to lose money in a small
foreign country when they make huge profits at home and
elsewhere. The small businesses in the small countries will
go bankrupt if they lose money repeatedly. In the end they
will have to sell to the giant foreign companies or close
down altogether. There will be no more big local
companies; there will be only branches of large foreign
companies who will indulge in transfer pricing and will
repatriate most of their profit.
The efficient may produce better and cheaper goods,
but if a country does not export its own products to earn
foreign exchange it will not be able to pay for imports.
Cheap high-quality goods mean nothing if you have no
money to pay for them.
The markets of the poor countries may not be big,
but impoverishing them would result in lost sales for the
rich. That was what happened when the currency traders
impoverished the countries they attacked. These countries
could not buy the products of the rich; that is, the rich
lost their markets, and world trade contracted. Free,
unrestricted flow of goods and services across borders
may be good for a while, but eventually it will destroy
markets and result in contraction of world trade. The
world would actually become poorer because of free
trade.
After the last war, the confrontation between East
and West led to most of the colonies being liberated and
becoming independent countries. Being independent
meant the right to govern their countries themselves.
Unaccustomed to wielding so much power, many of these
Governments failed. They became hopelessly indebted to
the banks of the rich countries. Their people suffered
from incompetent and frequently oppressive rule. But the
principle that prevailed in the third quarter of the
twentieth century was that no one should interfere in the
internal affairs of a nation. That, in fact, was the essence
of independence.
As long as the world was divided into Eastern and
Western blocs, this principle was respected. But then a
president decided that his country had a right and a duty
to see that human rights were not abused anywhere in the
world, irrespective of borders and the independence of
nations. No one conferred this right on this crusading
president. But small things like that were not going to
stop him.
The claim to victory of the West in the Gulf War
was regarded as a moral endorsement of the right of the
powerful to interfere in any country’s internal affairs.
Soon, it was not just human rights. Systems of
government and of the administration of justice and the
financial and commercial systems came under scrutiny of
the powerful countries. They insist that there must be
only one way of administering a country, and that is the
liberal democratic way. They insist that there can be only
one economic system for the whole world, and that is the
free market system. They insist that there must be
openness in everything, transparency, separation of the
5


private from the public sectors, non-discrimination between
ethnic groups, and no discrimination against foreigners in
favour of nationals.
All these and more sound very good. They have
apparently worked for the developed countries of the West,
making them rich and powerful, giving their people high
standards of living. But will they work for everyone? They
seem to have forgotten that they took centuries to make
their system work. Their transition from feudal oppressive
rule was based in copious blood. Both rich and poor were
massacred as reforms were forced by a succession of
uncaring tyrants, many elected by the people.
Even today their system has not brought freedom and
equity to large segments of their people, yet they insist that
all the countries of the world, new or old, must
immediately adopt the only system of government — their
system, their liberal democratic system. The newly
independent countries, which knew only the authoritarian
system of government, cannot but fail. The former
Communist countries in particular found themselves unable
to cope with the destabilizing challenges directed at
government authority in a liberal democracy.
But the new countries are not going to be allowed
time to learn and operate the system. They must change
now, immediately. If their countries are destabilized, if their
people suffer, if they regress economically, that is
irrelevant. The important thing is that they must
democratize and liberalize. If they fail to do so, they will
be forced to do so through arm-twisting, trade sanctions and
military action, if necessary.
That these measures are more oppressive than those of
the disapproved regimes and systems does not matter. The
adoption of the approved system would destabilize the
countries further and cause further suffering. All this does
not matter, because the most important thing is the adoption
of the system, not the benefit to be derived from it.
It is the same with economic management. There must
be liberalization and deregulation. The Government should
not help the business sector, should not give it any
protection. If businesses are attacked by outside forces,
fairly or unfairly, and they lose, then let them die. They
must be inefficient if they lose, and the world has no time
or sympathy for inefficient losers.
And so giant currency traders, their funds leveraged
one hundred times or more, are pitted against central banks
with limited reserves and without leveraging rights. The
economies of whole countries and regions are destroyed,
but the cries for protection by these countries are ignored.
The fields are level, and the free movement of capital is
a part of the secret free trade. Everyone must accept
whatever happens because it is free trade. All the
currency traders are doing is to discipline Governments so
that they conform to the system and do away with their
bad old system.
In the financial crisis, Governments may not help
businesses to recover. To do that means a bail-out of
cronies. Let them die; let there be blood. Only then will
Governments be considered serious in wanting to reform
their systems, to adopt best practices, world standards and
the only proper way to administer the economy. If the
Government becomes bankrupt in trying to do this, that
is all right. The important thing is to do things correctly,
even if the country is destroyed, the people starve to
death, anarchy reigns and the Government overthrown.
There is a touching concern on the part of the West
over human rights. But the definition of human rights
seems limited to an individual’s right of dissent against
the Government. Millions of people in a country will be
made to suffer through sanctions and even bombings in
order that a few dissenters may enjoy their rights of
dissent. Apparently the rest of the population, hundreds of
millions of them sometimes, have no rights. Their rights
are not considered human rights. Thus depriving millions
of the right to work as a result of currency trading is not
considered as a violation of human rights. In the Western
perception only individuals have rights; the masses do
not.
The concern over child labour and sweatshop
factories is expressive of a sense of caring. Unfortunately
the concern is shown only when the products of child
labour and sweatshops compete successfully with the
products of highly paid, high-living four-day-a-week
workers in the developed countries.
Child labour and sweatshops are not something
which anyone would defend, but consider the extreme
poverty of the people in some countries. They have no
capital, no technology or expertise, no markets at home,
no Harvard-trained managers. All they have is low-cost
labour. For the workers, the tiny wages that they earn are
far better than starvation and death. If we really care, then
invest and pay high wages. The sweatshops will disappear
and adults will earn enough to feed their children. Forcing
them to stop child labour and sweatshops will only cause
more suffering for their people. Telling them to stop
6


producing children is not a solution either. We know that
the poor have a higher birth rate than the rich. To stop the
population explosion which the West is worried about,
enrich these people. Closing their sweatshops and stopping
their children from working will only impoverish them
further and cause them to have more children.
With the end of the East-West confrontation, conflicts
have increased instead of decreased. The Palestinian
problem is still not resolved, but the sanctions against and
the bombing of Iraq, the sanctions against Libya, the
conflicts resulting from the break-up of the Soviet Union,
and the stirring up of unrest and rebellions, or near-
rebellions, by open support for insurrection go on. Before,
it was the Communists who stirred up rebellion everywhere,
including in Malaysia. Now we have the liberal democrats
doing exactly the same in the same manner, complete with
supply of arms. Whether it is a communist or a liberal
democratic insurrection, the people suffer not one bit less.
The United Nations seems helpless. Indeed, it is often
bypassed by the big and the powerful. Now groupings of
powerful nations or even one nation by itself seem to
decide when to step in and when to step out. While they
like to wield power, they are inordinately unwilling to pay
the price. “Tele-wars” are conducted using high technology,
such as the so-called pinpoint bombings, in order to avoid
body bags coming home. This unwillingness to face the
enemy often results in the unnecessary killing of innocent
people and the destruction of the wrong targets.
Unfortunately, no one should expect any change for as
long as the United Nations belongs to the permanent five.
The structure of the United Nations will continue to reflect
the glorious victory of these nations 50 years ago. For the
small countries, yearly speeches and various anniversary
speeches will be allowed. Occasionally there will be
membership in the Security Council. But despite the fact
that at least three of the permanent five are vociferous
advocates of democracy, there will be no democracy in the
United Nations. The only saving grace is the agencies and
their good work.
Unfortunately, some in the United Nations have rather
unusual principles. Normally a neutral or unbiased person
would be chosen to study, report on and give an opinion or
pass judgment on something. But the United Nations chose
a person well-known for his virulent attacks against the
Malaysian judiciary to report on that institution. The United
Nations then conferred on him total immunity with respect
to the laws of his country without reference to or consent
by the country. This immunity apparently extends beyond
his task of reporting his findings to the United Nations.
He may publish his opinions and defame people and the
subject of his study anywhere and everywhere. Is there no
limit to a United Nations Commissioner’s or Rapporteur’s
immunity?
We are told that Governments must not interfere
with the judiciary. Yet in this case the Government is
expected to instruct the judiciary not to act against this
United Nations Commissioner for breaking the laws of
the country. I am not blaming the Secretary-General for
this. It is the peculiar system and principles which guide
the choice of the United Nations Commissioner or
Rapporteur that I find unacceptable. Nor do I think it
proper to hint at dire consequences for the Malaysian
nation if this man is not freed from court action for open
contempt and defamation. There is something not right
here which the United Nations needs to look into.
But small countries lack a public forum to air their
views freely. The Western media distorts everything that
they say or do. Again we are expected to give immunity
to western journalists; they may break our laws, but no
legal action may be taken against them. I would like to
point out that in Malaysia not even the King and the
hereditary Sultans are above the law.
This then is the scenario in the last quarter of the
twentieth century. We will carry this baggage into the
twenty-first century and the new millennium. For the poor
and the weak, for the aspiring tigers and dragons of Asia,
the twenty-first century does not look very promising.
Everything will continue to be cooked in the West. Just
as communism and socialism came from the West, liberal
democracy, globalization, a borderless world,
deregulation, unfettered free flows of capital and their
flights to quality, the disciplining of Governments by the
market and by currency traders, and a host of other ideas
all come from the West. And what is from the West is
universal. Other values and cultures are superfluous and
unnecessary. If they remain, there will be a clash of
civilizations. To avoid this clash there should be only one
civilization in the world. Everything should be
standardized according to Western best practices. They
may change only if the West changes. Thus the globalized
world will be totally uniform. Variety is equal to
intransigence and must therefore be eliminated.
Malaysia has just gone through a very traumatic
experience. In a matter of weeks, 42 years of hard work
to develop the country was destroyed, in particular the
7


affirmative action to reduce the enmity between races in
Malaysia.
We have devised our own formula for recovery. With
the blessings of Allah, we have turned around and are on
the road to recovery. But we are being pressured to
abandon our currency control. We do not understand why.
It has done us a lot of good. It has done no harm to
anybody except a few thousand rich currency manipulators.
Foreigners doing real business in our country have profited
from the so-called controls. But we are still being urged to
conform to an international financial system which has
enabled the unscrupulous to destroy the wealth of many
nations.
No serious attempt is being made to change the
international financial system. So far there is only talk
about intentions. But the threat of financial, economic and
political destabilization remains.
Malaysia wishes only to be allowed to manage things
in its own way, in the interests of its own people. We will
not harm others. We are not turning our backs on the
world. We have always cooperated with the rest of the
world, in particular with the United Nations. We will
continue to do our bit for world peace. Just as we accept
criticism, warranted and unwarranted, we hope others will
also tolerate our criticism of them. Free speech would be
meaningless if criticism could be directed only at the poor
and the weak and never at the rich and powerful. In
criticizing others, we are only exercising our right to
freedom of expression.
We are not too enchanted by the prospects we foresee
for the next century. But I can assure the Assembly that we
will be a responsible nation, friendly towards all who are
friendly towards us and harbouring no bad intentions
towards anyone.


